internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-100157-02 date date legend parent merger sub gp sub partnership date date date year year month month state x business a n1 n2 dollar_figuren3 n4 n5 p1 p2 dear this letter responds to your date request for certain rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and later correspondence is summarized below summary of facts parent was incorporated in year in state x as successor to an entity formed in year parent is the common parent of an affiliated_group_of_corporations that file a consolidated_return for federal_income_tax purposes parent is engaged directly and indirectly through its lower tier entities in business a parent has one class of common_stock parent common_stock of which approximately n1 shares are currently outstanding parent has approximately n2 shareholders all of whom are required by the parent restated certificate of incorporation to be employees or directors of parent or its subsidiaries there are no outstanding options or warrants to purchase parent stock parent sells shares of parent common_stock annually to employees at a formula price generally based on the total parent stockholders’ book equity as of the prior year- end reduced by the net_book_value of the parent’s consolidated business a equipment at such year end the formula price parent common_stock cannot be traded and except for certain permitted assignments for estate_planning purposes may only be transferred back to parent for cash at the formula price in effect as of the disposition date when an employee retires passes away or otherwise terminates his employment with parent or its subsidiaries all shares of parent common_stock owned by him or his permitted transferee must be sold back to parent at the formula price and parent is required to purchase all of employee’s shares parent has outstanding several series of ten-year convertible debentures in the aggregate principal_amount of approximately dollar_figuren3 the convertible debentures are permitted to be held only by employees or directors of parent or its subsidiaries holders of convertible debentures are entitled to convert the debentures into parent common_stock during the month of month in the n4 year after the debentures’ respective issuance the debentures bear a fixed market rate of interest payable annually prior to and in connection with the restructuring as defined below parent intends to accelerate the convertibility of all convertible debentures into parent common_stock any such debentures not converted will be redeemed by parent at the face_amount plus accrued interest so that no debentures will be outstanding at the time of restructuring as defined below parent and the other members of the parent consolidated_group are accrual_method taxpayers and account for long-term business a contracts on the percentage_of_completion_method parent’s tax_year and the tax_year of most of the other members of the parent consolidated_group is a week year that ends on the last saturday in month those members of the parent consolidated_group that do not share this week tax_year have a date tax_year end parent will participate in the following series of transactions the restructuring parent will under applicable state law convert or merge all or most of its existing corporate subsidiaries into partnerships or disregarded entities for federal_income_tax purposes parent will form a wholly owned subsidiary merger sub and transfer all of parent’s assets subject_to assumption of all of parent’s liabilities to merger sub in exchange for p1 of merger sub's stock merger sub will then create a wholly-owned subsidiary gp sub and transfer a less than p2 interest in each of its assets and liabilities to gp sub in exchange for p1 of gp sub’s stock merger sub and gp sub will form a limited_partnership partnership a merger sub will contribute the remainder of the undivided interests in its assets and liabilities other than its stock in gp sub to partnership in exchange for equity interests in partnership the partnership interests and the assumption of the remaining liabilities of merger sub b gp sub will transfer its assets subject_to its liabilities to partnership in exchange for a less-than-p2 general_partner interest in partnership merger sub will merge into parent with parent surviving in connection with such merger parent will distribute of both its partnership interests and its gp sub shares to a subset of shareholders exchanging shareholders in complete redemption of all their parent common_stock which will approximate the same above stated percentage of the outstanding parent common_stock the distribution following these redemptions parent will have no more than n5 continuing shareholders and will retain of the partnership interests and of the gp sub shares parent will elect s_corporation status to be effective with its week tax_year beginning date partnership and its lower tier entities will continue to carry on the business a business formerly conducted by parent and its lower tier entities prior to the restructuring partners in partnership will include a gp sub the general_partner b the former parent shareholders limited partners and c parent as an s_corporation limited_partner it is anticipated that parent will not issue any new shares of parent common_stock after the restructuring instead it is presently contemplated that following the restructuring any employees or directors admitted as equity holders in business a will be admitted as partners in partnership subject_to formula price buy sell provisions and permanent transfer restrictions similar to those applicable to parent common_stock prior to the restructuring representations parent has made the following representations with respect to the restructuring a the principal purpose of parent’s contribution of all the business a assets to partnership through merger sub and gp sub is not the recognition of any loss directly or indirectly on any such assets in connection with the distribution rather the principal purpose of the parent’s contribution of all the business a assets to partnership through merger sub and gp sub and the restructuring as a whole is to restructure parent so that the business a business that was carried on by parent and its lower tier entities prior to the restructuring will be conducted in partnership form by partnership and its lower tier entities on a continuing basis following the restructuring b following the restructuring it is intended that partnership and its lower tier entities will continue to carry on the business a business that was carried on by parent and its lower tier entities prior to the restructuring c parent will transfer through merger sub and gp sub all of its assets other than the stock in gp sub to partnership subject_to all of its liabilities d e f g parent will report all earned_income represented by assets and liabilities that will be contributed to partnership such as receivables being reported on a cash_basis and commissions due the assets and liabilities to be contributed to partnership will also include unfinished long-term_contracts the income from which parent and partnership will report in accordance with parent’s historic method_of_accounting under sec_460 at the time of the restructuring there will be no amounts payable or receivable between partnership and gp sub on the one hand and parent on the other hand other than such obligations as may arise under indemnity arrangements to be entered into between the parties there is no intention following the restructuring to dispose_of any material assets of the business a business contributed to partnership other than transfers to lower tier entities or transfers in the ordinary course of business partnership interests and gp sub interests will be subject_to formula price buy sell provisions and permanent transfer restrictions similar to those applicable to parent common_stock prior to the restructuring h other than convertible debentures there are no outstanding options or warrants to purchase parent common_stock and there are no other outstanding instruments that are convertible into parent common_stock i j k l no notes or other obligations of parent will be distributed to a redeemed parent shareholder in the restructuring merger sub will be formed solely for purposes of facilitating the restructuring for purposes of measuring the sec_311 gain to parent on distribution of partnership interests the distributed partnership interests will be valued at a percentage of the value of the entire business a business held by partnership such percentage shall be equal to the percentage of parent stock that is redeemed from the exchanging shareholders in the restructuring cf 104_tc_574 affirmed 162_f3d_1236 9th cir the management of parent is not aware of any plan or intention on the part of any partner in partnership following the restructuring to dispose_of any partnership interests except in the ordinary course of business or in connection with termination of employment rulings based solely on the information submitted and on the representations set forth above we rule as follows merger sub will be disregarded for federal_income_tax purposes as a transitory entity parent will be treated as i directly transferring a less than p2 undivided_interest in its assets subject_to a proportionate amount of its liabilities to gp sub in exchange for p1 of the stock of gp sub gp sub will be treated as if it then transferred those assets and liabilities to partnership for a less than p2 general_partner interest in partnership ii directly transferring the remainder of the undivided_interest in its assets other than the gp sub shares subject_to its remaining liabilities to partnership in exchange for the partnership interests and iii distributing a portion of the partnership interests and gp sub shares to the exchanging shareholders in exchange for their parent common_stock parent will not recognize income gain_or_loss on the contribution of all the assets it will transfer to partnership in exchange for equity interests in partnership and the assumption_of_liabilities of the transferred parent business sec_721 sec_752 the adjusted_basis of the assets of parent received by partnership will be the same as the adjusted_basis of such assets in the hands of parent sec_723 parent will recognize income or gain if any but not loss on the distribution of partnership interests and gp sub shares in redemption of the exchanging shareholder’s parent common_stock based upon the difference between the fair_market_value of the partnership interests and gp sub shares distributed on redemption and their adjusted tax basis in the hands of parent sec_311 caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent the original of this letter to the taxpayer’s representative and a copy of this letter to the taxpayer cc sincerely yours alfred c bishop jr branch chief branch office of associate chief_counsel corporate
